DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 07/25/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-3, 5-6, 8-21, 23-24 and 26-27 are still pending. 
3. 	Claims 4, 7, 22 and 25 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 11/13/2020 have been accepted.
II. Objections
6. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.
III. Rejections Under 35 U.S.C. 112
7. 	Applicant's arguments with respect to the rejection(s) of claim(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.
IV. Rejections Under 35 U.S.C. 103
8. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.


Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

10.	Authorization for this examiner’s amendment was given in a telephone interview with RONALD E. JONES, ESQ., (Reg. No.: 60120), on 08/01/2022.

11.	The claims are amended by the examiner as follows:
11.1. Claim-23
23. (Currently Amended) The directional tool of claim 19, wherein the second sensor is a calibrated sensor.

Reasons for Allowability / Allowable Subject Matter
12. 	Claims 1-3, 5-6, 8-21, 23-24 and 26-27 are allowed.

13.	The following is an examiner's statement of reasons for allowance:

14.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See previous office action with notification date 04/26/2022 and the arguments by the Applicant(s) filed on 07/25/2022 for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter set forth in the independent claims.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Liu (Pub. No.: US 2012/0239341) teaches “a paramagnetism-based remote temperature measurement method for magnetic nanoparticles, and the method comprises: applying multiple times of excited magnetic fields on the area of a magnetic nano sample, constructing an equation group between the different excited magnetic fields and corresponding magnetic susceptibilities according to the Langevin's paramagnetic theorem, and obtaining the information of temperature and sample concentration via the equation group. The invention is capable of more precisely and more quickly detecting the temperature of an object, and especially applicable for the detection of thermal motion at bio-molecular level” (Abstract).
b)	Kim (Pub. No.: US 2015/0143889) teaches “A system and method are provided for determining borehole azimuth. The method comprises receiving a first set of data from a first sensor module, the first sensor module comprising a first plurality of accelerometers; receiving a second set of data from a second sensor module, the second sensor module comprising a second plurality of accelerometers, the second sensor module being positioned further downhole than the first sensor module; determining a first set of gravity components using the first set of data and a second set of gravity components using the second set of data” (Abstract).
c)	BECKMAN (Pub. No.: US 2017/0167244) teaches “A tool for evaluating the internal surfaces of tubular is provided, wherein one or more arms extend outwardly from the tool into contact with an inner wall of the tubular, and changes in the dimensions or condition of the inner wall result in changes in the position of the ends of the arms relative to the tool. This motion is converted, through an electromagnetic transducer, into an electrical signal, the amplitude of which falls is maintained as the temperature of the tool changes. In one aspect, the transducer includes a coil and a moveable metal or magnetic element” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867